Citation Nr: 0508675	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  01-10 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right thigh, Muscle Group XIII, 
currently rated 40 percent disabling.

2.  Entitlement to the assignment of a separate (compensable) 
rating for residuals of a gunshot wound of the right thigh, 
Muscle Group XIV.

3.  Entitlement to the assignment of separate (compensable) 
ratings for entrance and exit wound scars of the right thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This appeal initially arose from a May 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, The Commonwealth of Puerto Rico.  In 
January 2004, the Board of Veterans' Appeals (Board) denied 
the veteran's claims for increased evaluations for his 
service-connected residuals of a gunshot wound of the right 
thigh and a scar of the forehead; he thereafter appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2004, the Court 
vacated the Board's decision with respect to the right thigh 
and remanded the issue to the Board for compliance with a 
joint motion for remand filed by the parties.  The appeal as 
to the issue of an increased evaluation for the veteran's 
forehead scar was dismissed.

The issue certified on appeal to the Board was characterized 
as an increased evaluation for residuals of a gunshot wound 
of the right thigh.  The Board has recharacterized the issues 
as shown on the title page so that it represents the 
pathology as it should be evaluated in light of the joint 
motion for remand.

The issue of separate (compensable) ratings for entrance and 
exit wound scars of the right thigh is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT


1. The service-connected gunshot wound of the right thigh is 
productive of severe impairment to Muscle Group XIII 
(posterior thigh group).

2.  The service-connected gunshot wound of the right thigh is 
productive of moderate impairment to Muscle Group XIV 
(anterior thigh group).


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for 
gunshot wound to the right thigh, Muscle Group XIII, 
(posterior thigh group) with loss of muscle substance have 
not been met. 38 U.S.C.A. §§  1155 (West 2002); 38 C.F.R. §  
3.321(b), 4.55, 4.56, Part 4, Diagnostic Code 5313 (2004).

2.  The criteria for a separate evaluation of 10 percent for 
gunshot wound of the right thigh, Muscle Group XIV, (anterior 
thigh group) have been met.  38 U.S.C.A. §§  1155, (West 
2002); 38 C.F.R. §§  4.55, 4.56, Part 4, Diagnostic Code 5314 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above and a November 2001 
statement of the case.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, in a February 2001 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  Therefore, under the 
circumstances, the Board finds that VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

Service medical records reflect that the veteran sustained a 
gunshot wound to the right thigh in September 1967.  The 
treatment record notes there was no neurovascular damage and 
that the wound was debrided.  The veteran did well.  He was 
restricted to light duty for fourteen days.  Approximately a 
month later in October 1967, he continued to have some pain 
in the area of the gunshot wound, and examination revealed 
slight tender and swollen area at the wound exit.  It was 
healing well and range of motion was normal.

The right leg was examined in May 1968.  At that time there 
was herniated soft tissue through the wound site of the right 
thigh, which was surgically repaired in May 1968.  At the 
time of his July 1968 separation examination, the veteran 
reported that he had undergone an operation on his right 
thigh.  He reported no relevant trouble and on examination, 
the evaluation of the lower extremities and relevant systems 
was normal.

A VA examination was conducted in July 1969.  The veteran 
complained of pain during bad weather. On examination, there 
were two scars of the right thigh.  One was a well-healed 
nontender, nonadherent, surgical scar, 3 inch by one-quarter 
inch in lateral aspect, middle third of the right thigh.  The 
other was well-healed, nontender, oval scar, one and one-half 
inch by three-quarter inch in postero-medial aspect, middle 
third of the right thigh.  There was an oval defect of the 
muscle fascia one-half inch by three-quarter inch under the 
latter scar.  There was a muscle hernia through this defect.  
The wound is through and through.  There was no impairment of 
muscle tonus and no definite weakness.  There was no 
limitation of normal leg movements, and no muscle spasm 
found.  The pertinent diagnosis was residuals of gunshot 
wound of the right thigh.

A December 1969 rating decision granted service connection 
for gunshot wound of the right thigh with loss of muscle 
substance.  A 30 percent evaluation was assigned under 
Diagnostic Code 5313.  That rating has remained until the 
current claim. 

VA treatment notes in August 1999 and March 2000 show 
assessments of degenerative joint disease of the right knee.

During an October 2000 VA examination, the veteran complained 
of constant right leg burning pain, right calf.  He reported 
swollen veins of the right leg and of throbbing pain on the 
right thigh associated with ambulation.  The symptoms were 
precipitated by walking and sitting for a long time, and 
alleviated by using elastic stockings and by resting. It was 
indicated that there was lateral quadriceps entry and 
posterior leg exit.  There was no muscle destruction.  There 
was no fracture of the bone. The evaluation showed a lateral 
right thigh scar, 11 cm long, vertical, by .5 cm. entry site; 
and exit scar of the posterior thigh, 5 cm by 3 cm darker, 
and the lateral thigh was lighter.  There was mild tenderness 
to palpation, and no adherence. The examiner made the 
following findings: mild tenderness; no adherence; smooth 
texture; no ulcerations or skin breakdown; no elevation or 
depression of the skin; no tissue loss; no keloid in 
posterior thigh; lateral thigh scar lighter, posterior thigh 
darker; and mild disfigurement, posterior thigh.  Lateral 
thigh and posterior thigh scar from bullet entry and exit 
respectively, was diagnosed

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities. While the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings. Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for compensable evaluation are not met. 
38 C.F.R. § 4.31 (2004).

Lay statements are deemed competent evidence with regard to 
the description of the symptoms of a disability. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
the pertinent rating criteria.

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves. Muscle injuries are classified into four general 
categories: Slight, moderate, moderately severe, and severe. 
Separate evaluations are assigned for the various degrees of 
disability. See 38 C.F.R. § 4.56 (2004).

Under the provisions of 38 C.F.R. § 4.55:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(2)  In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d)  The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

Pursuant to 38 C.F.R. § 4.56 (2002), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in- 
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability. The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40 (2003).

The RO has assigned a 40 percent for the gunshot wound of the 
right thigh with loss of muscle substance under Diagnostic 
Code 5313.  Diagnostic Code 5313 provides evaluations for 
disability of Muscle Group XIII.  The function of these 
muscles are as follows: Extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscles 
include the posterior thigh group, and hamstring complex of 
2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus. Muscle disability under this provision is 
evaluated as follows: slight (0 percent); moderate (10 
percent); moderately severe (30 percent); and severe (40 
percent). See 38 C.F.R. 4.73, Diagnostic Code 5313 (2003).  

The veteran has already been granted the maximum schedular 
evaluation of 40 percent, for severe disability of his 
service-connected gunshot wound disability, under Diagnostic 
Code 5313.  Therefore, an evaluation in excess of 40 percent 
under that code is not applicable. 

However, the recent examination noted that the entrance wound 
scar on the veteran's right thigh was in the area of the 
lateral quadriceps.  This musculature is part of the anterior 
thigh group, Muscle Group XIV, under 38 C.F.R. § 4.73, 
Diagnostic Code 5314.

Diagnostic Code 5314 provides evaluations for disability of 
Muscle Group XIV, the anterior thigh group: (1) sartorius; 
(2) rectus femoris; (3) vastus externus; (4) vastus 
intermedius; (5) vastus internus; (6) tensor vaginae femoris. 
38 C.F.R. Part 4, Diagnostic Code 5314.  The function of 
these muscles are as follows: extension of knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee (1); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2).  This code 
provides a 10 percent evaluation for moderate muscle injury, 
a 30 percent evaluation for moderately severe muscle injury, 
and a 40 percent evaluation for severe muscle injury. 38 
C.F.R. 4.73, Diagnostic Code 5314.
 
The provisions of 38 C.F.R. § 4.56(b) provide that a through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  See Myler v. Derwinski, 1 Vet. App. 571, 574 
(1991).  

The evidence arguably demonstrates a moderate injury to 
Muscle Group VIV, as it was a through and through injury.  
The Board believes that such symptoms warrant a 10 percent 
rating under Diagnostic Code 5314 for moderate damage to that 
muscle group.  A 20 percent or 30 percent rating, indicative 
of moderately severe or severe muscle damage, is not 
warranted under Diagnostic Code 5314 because pain is the only 
specific symptom which can be associated with the injury to 
Muscle Group VIV.  Significantly, VA examination in October 
2000 indicated that his right leg was painful with movement 
but did not impede any activity.  Additionally, the VA 
examination indicated that there was no evidence of muscle 
destruction.  

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's gunshot 
wound of the right thigh with loss of muscle substance, as 
well as the current clinical manifestations of this 
disability and its effects on the veteran's earning capacity, 
as well as the effects upon his ordinary activity. See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Any functional impairment 
which can be attributed to pain or weakness has also been 
considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 
Vet. App. at 206, along with all other pertinent aspects of 
38 C.F.R. Parts 3 and 4.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration. An extra- 
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable. 38 C.F.R. 
§ 3.321(b)(1) (2004).

In this regard, there is no evidence demonstrating that his 
gunshot wound of the right thigh with loss of muscle 
substance causes a significant or marked interference with 
daily activities beyond that contemplated by the current 
schedular provisions, or that it necessitates frequent 
periods of hospitalizations so as to warrant an 
extraschedular evaluation. 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board observes that during his recent VA 
examination, no significant findings were made which showed 
significant or marked interference with daily activities.  
Also, the veteran has not undergone frequent periods of 
hospitalizations for his right thigh disability.  Therefore, 
the Board has determined that referral of this case for 
extra- schedular consideration is not in order.

In sum, the Board concludes that an evaluation in excess of 
the currently assigned 40 percent for the veteran's gunshot 
wound of the right thigh under Muscle Group XIII is not 
warranted.  The evidence, however, shows that a separate 10 
percent evaluation for the veteran's gunshot wound of the 
right thigh under Muscle Group XIV is warranted. 


ORDER

An increased evaluation on excess of 40 percent for residuals 
of a gunshot wound of the right thigh, Muscle Group XIII, is 
denied.

The criteria for a separate 10 percent evaluation for 
residuals of a gunshot wound of the right thigh, Muscle Group 
XIV is granted, subject to the laws and regulations 
applicable to payment of monetary benefits.


REMAND

The report of the veteran's VA examination in October 2000 
identifies two scars on the veteran's right thigh, which are 
part and parcel of his service-connected residuals of a 
gunshot wound of the right thigh.  It has been held that 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The RO has not considered the appropriateness of separate 
(compensable) evaluation for the veteran's gunshot wound 
residual entrance and exit scars. The Board notes that the 
regulations for evaluation of skin disabilities, including 
scars, were revised, effective on August 30, 2002. 67 Fed. 
Reg. 49590 (July 31, 2002).

In view of the above,  the case is REMANDED for the 
following:

1.  A VA examination should be conducted 
in order to determine the severity of the 
gunshot wound scars of the right thigh.  
The examiner should be afforded an 
opportunity to review the appellant's 
claims file prior to the examination.  
The examination should include all 
necessary tests and studies.  The 
examiner is requested to provide a 
detailed description of the service 
connected scars, to include size, whether 
the scars are deep or superficial, tender 
and painful on objective demonstration, 
poorly nourished with repeated 
ulceration, or result in functional 
impairment of the part affected.  The 
examiner should also indicate whether the 
scars are superficial and unstable or 
superficial and painful on examination.

2.  Thereafter, the RO should re-
adjudicate whether separate compensable 
ratings are warranted for the gunshot 
wound scars involving the right thigh. 
Consideration of the old and revised 
rating criteria for evaluation scars is 
required.  If the benefits sought are not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


